Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose: “…a heat sink configured to dissipate heat generated by the battery, the heat sink being adapted to be removed from the dongle, cooled, and replaced in the dongle by another heat sink. “ in combination with the remaining limitations of independent claim 1. Dependent claims 2-8 are also allowed.
As per claim 9, the prior art does not disclose: “…a carousel comprising a cavity into which a dongle including a battery is inserted… a switch disposed in the cavity, the switch being depressed upon insertion of the dongle into the cavity… “ in combination with the remaining limitations of independent claim 9. Dependent claims 11-14 and 18-19 are also allowed.
As per claim 10, the prior art does not disclose: “…a first carousel comprising: a cavity into which a dongle is inserted, a switch disposed in the cavity, the switch being activated upon insertion of the dongle into the cavity… a second carousel comprising a plurality of heat sinks sites, each heat sink site configured to receive a heat sink, wherein upon insertion of the dongle into the cavity, a heat sink disposed in the dongle is removed and disposed in one of the heat sink sites, the carousel advances, and one of the plurality of heat sinks is inserted into the dongle.“  in combination with the remaining limitations of independent claim 10. Dependent claims 15-17 are also allowed.

The examiner found CHASE Jr. (US 5,760,569, hereinafter CHASE) and OHTA et al. (US 2009/0060127 A1, hereinafter OHTA) to be the closest prior art of record.
CHASE discloses a replacement battery module comprising a carousel, wherein when a vehicle approaches the carousel system, an arms is extended from the carousel to extract the vehicle battery and places it in the carousel for charging. The carousel then advances and provides a replacement battery to take place of the depleted vehicle battery. OHTA discloses a lightweight cassette system comprises a cassette for detecting radiation image and a control unit for communicating with a console, the control unit being connected to the cassette. The control unit, which includes electronic components such as an interface circuit, a cassette controller, a battery, and a communication unit, is separably connected to the cassette which includes a radiation detector by connectors and a cable. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859